DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Applicant’s amendment and remarks filed on 7/6/2021 are acknowledged.  Claims 1, 4, and 6-9 are amended.  Claims 1-11 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections Withdrawn
The rejection of claims 1-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/558,766 (reference application) is withdrawn in light of applicant’s amendment thereto.  

The rejection of claims 1-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/667,950 (reference application) is withdrawn in light of applicant’s amendment thereto.  

The rejection of claims 1-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/558,379 (reference application) is withdrawn in light of applicant’s amendment thereto.  

The rejection of claims 1, 4, and 6-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/747,904 (reference application) is withdrawn in light of applicant’s amendment thereto.  




The rejection of claims 1-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendment thereto.  

The rejection of claims 1-2 and 4-11 under 35 U.S.C. 102(a)(1) as being anticipated by Grant et al (WO 2016/203220) is withdrawn in light of applicant’s amendment thereto.  

The rejection of claims 1-11 under 35 U.S.C. 103 as being unpatentable over Grant et al (WO 2016/203220) is withdrawn in light of applicant’s amendment thereto.  

Conclusion
Claims 1-11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/BRIAN GANGLE/Primary Examiner, Art Unit 1645